department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c december cc psi b06 conex-151167-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil 25c the honorable patrick j tiberi u s house of representatives washington d c dear mr tiberi thank you for your letter dated date on the tax_credit for nonbusiness energy_property under sec_25c of the internal_revenue_code the code you asked if we intend to reevaluate our decision disqualifying insulated vinyl siding from eligibility for a tax_credit under sec_25c homeowners can take a percent tax_credit for expenditures_for an energy_efficient_building_envelope_component sec_25c of the code a building_envelope_component includes an insulation material or system that is specifically and primarily designed to reduce the heat loss or gain of a dwelling_unit and that meets certain energy efficiency requirements in the international energy conservation code iecc to qualify for the credit a homeowner must install the insulation material or system in or on a dwelling_unit that he or she owns and uses as a principal_residence the total amount of the credit a homeowner can claim for taxable years beginning in and is limited to dollar_figure you expect that the international code council will update the iecc to include insulated vinyl siding with a minimum thermal resistance of r-2 by meeting the prescriptive criteria of the iecc an insulation material or system satisfies one of the requirements for this credit we have concluded however that because insulated vinyl siding provides structural support or a finished surface it fails the statutory requirement that an insulation material or system must be specifically and primarily designed to reduce heat loss or gain of a dwelling_unit we published this conclusion in section dollar_figure of notice_2009_53 internal_revenue_bulletin on date we also published it in notice_2006_26 date notice_2006_53 date and notice_2006_71 date the statutory requirement that the insulation material or system must be specifically and primarily designed to reduce heat loss or gain applies to the component the homeowner purchased this component is the vinyl siding not a portion of the cost of the siding that serves an insulation function separate insulation that a homeowner installs with vinyl siding satisfies the specifically and primarily designed requirement conex-151167-09 we reached our conclusion about insulated vinyl siding based on the language in sec_25c to make the credit available to taxpayers who purchase insulated vinyl siding the congress would have to modify or remove the statutory design requirement i am sorry i do not have a more favorable response if you have further questions about this matter please contact ---------------------at ---------------------or me at ------------------------ ----------------------------------------------------------------------------------------------------------------- sincerely curt g wilson associate chief_counsel passthroughs special industries
